Case 17-14905-amc            Doc 75-1 Filed 06/03/19 Entered 06/04/19 08:44:01        Desc
                                 Proposed Order Page 1 of 1


                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                       :
          Priscilla Stuart                    :     Chapter 13
                                              :
          Debtor                              :     Case No.: 17-14905AMC


  ORDER GRANTING DEBTOR’S MOTION TO APPROVE PERSONAL INJURY
                        SETTELEMENT



         AND NOW, this ______ day of __________, 2019 upon consideration of the
 Motion to Approve Personal Injury Settlement it is hereby ORDERED and DECREED
 that the Debtor may settle her personal injury case in accordance with said Motion and
 Distribution Sheet, and lastly the Debtor may receive her Exempted damage award;




          FURTHER ORDERED:



                                                    ________________________
                                                      Hon. Ashely M. Chan
